Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, and 14 are objected to because of the following informalities:  claim 1 - "separate and independent from the movable sheave" is repeated twice and is unnecessary; "movably" should be removed from the secondary clutch assembly limitation "a movable sheave movably"; operable should be operably. Claim 3 - "and" should be "an" in "formed with and outer side". Claim 14 - claim 14 states that the secondary clutch assembly is "disposed within the primary clutch alcove", but should say it is "disposed within the secondary clutch alcove".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no antecedent basis for a “secondary clutch fan stationary sheave” in the claims, and it is unclear whether the limitation applies to the fan or to the secondary clutch assembly stationary sheave. While it is understood that the secondary clutch fan is integrally formed with the secondary clutch assembly stationary sheave, it is not explicitly stated that the two should be considered and referred to as one in the same, and the two elements are referred to and treated as separate within the claims. To make the claims clear and concise, the two elements should be referred to throughout the claims as one entity in all the claims, including claims 1, 4, and 6. A possible suggestion for this would be to modify claim 1 to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al (US 2016/0061314 A1) in view of Johnson et al (US 2145545 A1).
Regarding claim 1, Kuhl teaches a continuously variable transmission (300), said transmission comprising:
	a housing (302) comprising an inner cover (304) and an outer cover (306) connected to the inner cover to provide the housing having an interior chamber defined therein (Kuhl, paragraph 0067), the housing comprising:
an air intake port (324) fluidly connecting an external environment with the interior chamber (Kuhl, paragraph 0069); and
an air exhaust outlet (480) fluidly connecting the interior chamber with the external environment (Kuhl, paragraph 0081); 
	a primary clutch assembly (202) disposed within the housing interior chamber (Kuhl, paragraph 0068), the primary clutch assembly comprising:

		a movable sheave (210) movably mounted to the clutch post;
	a stationary sheave (208) fixedly mounted on the clutch post opposite the front face of the movable sheave; 
	a secondary clutch assembly (204), the secondary clutch assembly comprising:
		a movable sheave (214);
		a stationary sheave (212); and
	a secondary clutch fan one of disposed on or integrally formed with the secondary clutch assembly stationary sheave (Kuhl, paragraph 0082 and fig 3, see also figs 12 and 13 of incorporated application US 12/069,521); and
a drive belt (206) operatively connecting the primary clutch assembly to the secondary clutch assembly (Kuhl, paragraphs 0060 and 0068).
	Kuhl fails to teach an intake fan that is a separate and independent component from the movable sheave and is fixedly mounted to the clutch post separate and independent from the movable sheave opposite and spaced apart from a rear face of the movable sheave. 
	Johnson, however, teaches an intake fan (50) that is a separate and independent component from the movable sheave (45) and is fixedly mounted to the clutch post (40) separate and independent from the movable sheave opposite and spaced apart from a rear face of the movable sheave (Johnson, page 2 column 2 lines 50-71). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an intake fan that is separate and independent from the movable sheave and is fixedly mounted to the clutch post opposite and spaced apart from a rear face of the movable sheave as taught by In re Japikse, 86 USPQ 70. Such a rearrangement would not affect the function or operation of the primary clutch assembly, as the movable sheave would still move relative to the stationary sheave as known in the art.
	Kuhl and Johnson are considered analogous to the claimed invention as both pertain to the art of cooling transmission assemblies.

Regarding claim 2, Kuhl and Johnson teach the transmission of claim 1 disclosed above, and Johnson further teaches that the intake fan (50) comprises a plurality of fins (blades 52) that define an outer face of the intake fan, and wherein the intake fan is mounted to the clutch post (40) such that the outer face of the intake fan will be located opposite an interior face of the housing outer cover (19 and 20) whereby air is drawn into the transmission housing, via the air intake port (33), at least near a center of the intake fan outer face when the intake fan is rotated by the clutch post (Johnson, page 2 column 1 lines 19-71 and column 2 lines 35-56). 
Johnson and Kuhl do not explicitly mention a low pressure gap being formed between the primary clutch assembly and the fan, but Johnson does teach that the fan is rotated in close proximity to the interior surface of the outer cover (Johnson, page 2 column 1 lines 58-71) creating a gap, and that the fan creates a suction (Johnson, page 2 column 2 lines 35-56). It 

Regarding claim 3, Kuhl and Johnson teach the transmission of claim 1 disclosed above, and Kuhl further teaches the secondary clutch fan (fins formed on sheaves) comprises a plurality of vanes disposed on or integrally formed with an outer side of the secondary clutch stationary sheave (212), wherein the vanes extend radially outward from a center hub of the secondary clutch assembly stationary sheave such that the secondary clutch fan has an annular shape (Kuhl, paragraph 0082 and fig 3, see also figs 12 and 13 of incorporated application US 12/069,521).

Regarding claim 4, Kuhl and Johnson teach the transmission of claim 2 disclosed above, and Kuhl further teaches that the secondary clutch fan (fins formed on sheaves) comprises a plurality of vanes disposed on or integrally formed with an outer side of the secondary clutch stationary sheave (212), and wherein the secondary clutch fan is disposed within the housing such that the outer face of the secondary clutch fan will be located opposite an interior face of the housing outer cover (306) such that a secondary clutch assembly low pressure gap (364) will be defined 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the air intake port of Kuhl be located opposite the primary clutch assembly as taught by Johnson, as such an arrangement would make use of the fan disposed thereon in order to draw air into the housing (Johnson, page 2 column 1 lines 58-71). 

Regarding claim 5, Kuhl and Johnson teach the transmission of claim 4 disclosed above, and Kuhl further teaches a primary clutch dome (392) with air drawing properties (Kuhl, paragraphs 0071-0081 and figs. 9-12). Kuhl fails to teach an intake fan, but is modified by Johnson (see claim 1 rejection above). 
Johnson further teaches that the housing outer cover (19 and 20) comprises a primary clutch dome (19) that defines a primary clutch alcove within the interior chamber of the housing, wherein the interior face of the housing comprises an interior face of a top of the primary clutch dome (Johnson, fig 2), and wherein the intake fan (50) is disposed within the primary clutch alcove such that the outer face of the intake fan is located opposite the interior face of the 

Regarding claim 6, Kuhl and Johnson teach the transmission of claim 5 disclosed above, and Kuhl further teaches that the housing outer cover (306) comprises a secondary clutch dome (352) that defines a secondary clutch alcove within the interior chamber of the housing, wherein the interior face of the housing comprises an interior face of a top of the secondary clutch dome, and wherein the secondary clutch fan (fins formed on the sheaves, see claim 1 rejection) is located opposite the interior face of the secondary clutch dome top such that the secondary clutch assembly low pressure gap (364) is defined therebetween (Kuhl, paragraphs 0072-0074), whereby air circulating within the interior chamber is drawn into the secondary clutch assembly low pressure gap (see rejection of claim 4 above). 

Regarding claim 7, Kuhl and Johnson teach the transmission of claim 6 disclosed above, and Kuhl further teaches that the housing (302) comprises an air duct (420) formed between the primary clutch dome and the secondary clutch dome (figs 6-11 and 15) fluidly connecting the 

Regarding claim 8, Kuhl and Johnson teach the transmission of claim 7 disclosed above, but both fail to further teach that the air duct distal end terminates in close proximity to the center hub such that air flowing through the duct from the primary alcove will be directed toward the center hub. However, the air duct and interior of the housing as taught by Kuhl can be seen in figure 11 to function and direct air in the same directions as claimed by the applicant. Additionally, Kuhl teaches that the housing is shaped in any way to optimally facilitate the feeding of air from the drive clutch to the driven clutch and back (Kuhl, paragraph 0083). The disclosure of Kuhl teaches a housing that directs air in essentially the same manner as the applicant (Kuhl, paragraphs 0072-0083 and fig. 11). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the air duct as taught by Kuhl and Johnson in claim 7 above direct air towards the center of the fan, since the applicant has not disclosed that air hitting the center of the fan instead of the edge of the fan solves any problems or is for any particular purpose and it appears that the invention would perform equally well with the duct distal end being directed towards the edge of the secondary clutch fan.

Regarding claim 9, Kuhl and Johnson teach the transmission of claim 8 disclosed above, and Kuhl further teaches that at least one of the inner cover (304) and the outer cover (306) 
Kuhl fails to explicitly teach that the airfoil walls span the housing interior chamber from the inner cover interior face to the outer cover interior face between the primary and secondary clutch assemblies. However, Kuhl teaches that the airfoil extends from the outer cover (306) in a direction (333) towards the inner cover (304), and further teaches that the airfoil divides the air flowing between primary and secondary clutch assemblies and reduces dead zones of low air flow or spinning air flow (Kuhl, paragraph 0077). The current configuration of the airfoil according to Kuhl would perform the same as an airfoil that extends from the interior face of the inner cover to the interior face of the outer cover. Therefore, it would have been obvious to one having ordinary skill in the air before the effective filing date of the claimed invention to make the airfoil taught by Kuhl extend to the opposite cover interior face, since the applicant has not disclosed that having the airfoil completely span between both covers solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the airfoil taught by Kuhl – the function of the airfoil disclosed in the instant application specification in paragraph 0057 is exactly the same as that taught by Kuhl in paragraph 0077. 

Regarding claim 11, Kuhl and Johnson teach the transmission of claim 9 disclosed above, but fail to explicitly teach that the airfoil walls extending from the outer cover span the housing interior chamber from the outer cover interior face to the inner cover interior face when the housing inner and outer covers are connected. 


Regarding claim 14, Kuhl teaches a continuously variable transmission housing (302), said housing comprising:
	an inner cover (304); and
an outer cover (306) connected to the inner cover to provide the housing having an interior chamber defined therein (Kuhl, paragraph 0067), the interior chamber structured to enclose a continuously variable transmission (300) comprising a primary clutch assembly (202), a secondary clutch assembly (204), and a drive belt (206) operably connecting the primary and secondary clutches, the outer cover comprising:

a secondary clutch dome (352) that defines a secondary clutch alcove within the interior chamber of the housing, wherein at least portion of the secondary clutch assembly is disposed within the secondary clutch alcove (Kuhl, paragraph 0072); and
an air intake port (324) disposed in the outer cover (Kuhl, paragraph 0080), wherein
	at least one of the inner cover and the outer cover comprises at least a portion of an airfoil (400) disposed on at least one of an interior face of the inner cover and an interior face of the outer cover (Kuhl, paragraph 0076), the airfoil comprising one or more walls (402, 404, 406)(Kuhl, paragraphs 0076-0080 and figs. 10 and 11) between the primary and secondary clutch domes (Kuhl, paragraph 0076).
	Kuhl fails to teach that the intake port will be opposite a center of the primary clutch assembly when the primary clutch, secondary clutch and drive belt are enclosed within the housing. Johnson, however, teaches an air intake port (33) that is opposite the center of the primary clutch assembly (43) when the primary clutch (43), secondary clutch (55) and belt (59) are enclosed within the housing (16)(Johnson, page 2 and figs. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the air intake port directly over the primary clutch assembly of Kuhl as taught by Johnson as having the intake port directly over the primary clutch assembly would assist in drawing air over the primary clutch before it is distributed throughout the remainder of the housing (Johnson, page 2 column 1). Additionally, moving the intake port from being over the In re Japikse, 86 USPQ 70.
	Kuhl also fails to teach that the airfoil disposed on at least one of an interior face of the inner cover and an interior face of the outer cover spans the housing interior chamber between the inner cover interior face and the outer cover interior face. 
However, Kuhl teaches that the airfoil extends from the outer cover (306) in a direction (333) towards the inner cover (304), and further teaches that the airfoil divides the air flowing between primary and secondary clutch assemblies and reduces dead zones of low air flow or spinning air flow (Kuhl, paragraph 0077). The current configuration of the airfoil according to Kuhl would inherently perform the same as an airfoil that extends from the interior face of the inner cover to the interior face of the outer cover. Therefore, it would have been obvious to one having ordinary skill in the air before the effective filing date of the claimed invention to make the airfoil taught by Kuhl extend to the opposite cover interior face, since such a modification would have involved a mere change in size of a component and since the applicant has not disclosed that having the airfoil completely span between both covers solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the airfoil taught by Kuhl – the function of the airfoil disclosed in the instant application specification in paragraph 0057 is exactly the same as that taught by Kuhl in paragraph 0077. 

Regarding claim 19, Kuhl and Johnson teach the housing of claim 14 disclosed above, and Kuhl further teaches that the housing outer cover (306) comprises an air duct (420) formed between .
Allowable Subject Matter
Claims 10, 12, 13, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 10, 12, 13, and 15-18 disclose matter relating to the size and structure of an airfoil disposed in a transmission housing. No prior art teaches or reasonably suggests airfoils which extend from both covers to touch or overlap, nor any airfoil that extends from cover to cover completely. No prior art teaches or reasonably suggests an air duct as taught by claim 20 with all the limitations of rejected claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chonan (US 2004/0224806 A1), Suzuki et al (US 2006/0270503 A1), Tadych et al (US 2013/0220766 A1), Tsukada et al (US 2006/0027192 A1), and Wade et al (US 2017/0045134 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651